       Case 4:20-cv-00331-JGZ Document 21 Filed 11/02/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                                      No. CV-20-00331-TUC-JGZ
10                     Plaintiff,                         ORDER
11   v.
12   Choice Hotels International Incorporated, et
     al.,
13
                       Defendants.
14
15             Pending before the Court is Plaintiff’s Motion to Confirm that the Claims Against
16   Shri Hari, Inc. and Tucson Hotel Investments, LLC Have Not Been Removed to the District

17   Court. (Doc. 13.) The motion is fully briefed. (Docs. 14, 15.) The Court will deny the
18   motion.

19        I.       Background

20             On June 29, 2020, Plaintiff filed a lawsuit in state court against Defendants Choice
21   Hotels International, Shri Hari, and Tucson Hotel Investments, asserting claims under the
22   Americans with Disabilities Act and Securities Exchange Act, as well as various state law

23   claims. All Defendants were subsequently served.

24             On August 3, 2020, Defendant Choice Hotels filed a notice of removal, removing

25   this action to federal court. Shri Hari and Tucson Hotel Investments did not join in or

26   consent to the removal.1 Plaintiff now requests that the Court confirm that Shri Hari and
27   Tucson Hotel Investments did not join in Choice Hotels’ Notice of Removal, and therefore,
28             1
              According to a notice of settlement filed October 28, 2020, Plaintiff has since
     settled with Choice Hotels International. (See Doc. 18.)
       Case 4:20-cv-00331-JGZ Document 21 Filed 11/02/20 Page 2 of 4



 1   that their part of the case remains in state court. The Court will deny Plaintiff’s supposition.
 2      II.       Procedural Defect of Removal
 3            Plaintiff argues that the claims against Defendants Shri Hari and Tucson Hotel
 4   Investments were not removed because these Defendants did not consent to the removal.
 5   See 28 U.S.C. § 1446(b)(2)(A) (requiring all served defendants to join in or consent to
 6   removal). Because Plaintiff failed to timely file a motion for remand, Plaintiff has waived
 7   this alleged defect.
 8            A motion for remand is the proper means of challenging a removal. “A motion to
 9   remand [a] case on the basis of any defect other than lack of subject matter jurisdiction
10   must be made within 30 days after the filing of the notice of removal under section
11   1446(a).” 28 U.S.C. § 1447(c). The failure of all defendants to join in or consent to
12   removal is a procedural defect, not a jurisdictional one. Emrich v. Touche Ross & Co., 846
13   F.2d 1190, 1193 n.1 (9th Cir. 1988); Powell v. DEF Express, Inc., 265 Fed. App’x 672, 674
14   (9th Cir. 2008) (mem. decision). “‘[P]rocedural requirements exist primarily for the
15   protection of the parties’ and ‘can be waived’” if a motion to remand is not filed within 30
16   days of removal. Corona-Contreras v. Gruel, 857 F.3d 1025, 1028-29 (9th Cir. 2017)
17   (quoting Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190,
18   1192 (9th Cir. 2003)).
19            In this case, Choice Hotels filed a notice of removal on August 3, 2020. No party
20   filed a motion for remand. Instead, on October 5, 2020, Plaintiff filed the pending motion
21   for clarification. Even if Plaintiff’s motion was considered one for remand, it is untimely.
22   Because Plaintiff did not file a motion for remand within 30 days, Plaintiff has waived his
23   ability to challenge removal on the basis of lack of consent of all the defendants.2 See Smith
24   v. Mylan Inc., 761 F.3d 1042, 1044 (9th Cir. 2014) (“[T]he court may remand for defects
25   other than lack of subject matter jurisdiction only upon a timely motion to remand.”
26   (emphasis added.)); see also Powell, 265 Fed. App’x at 674 (failure to file a motion to
27
              2
             Because the Court will deny the motion on this basis, the Court does not also
28   address whether Tucson Hotel Investments and Shri Hari constructively consented to
     removal by failing to object after receiving notice of removal.

                                                  -2-
          Case 4:20-cv-00331-JGZ Document 21 Filed 11/02/20 Page 3 of 4



 1   remand within 30 days constitutes waiver of rule of unanimity).
 2         III.   Subject Matter Jurisdiction
 3            Plaintiff also argues that his state law claims against Shri Hari and Tucson Hotel
 4   Investments are nonremovable and, even if the Court disagrees, it should decline to
 5   exercise supplemental jurisdiction over the claims. Plaintiff acknowledges that as a general
 6   rule, an entire action should be removed, but argues that “when a claim that is removable
 7   on the basis of federal question jurisdiction is joined with otherwise nonremovable claims
 8   or causes of action[,] [t]he nonremovable claims must [] be severed and remanded to the
 9   state court from which the action was removed.” (Doc. 15, p. 3.) Plaintiff asserts that the
10   state law claims are nonremovable because there are no common facts between these
11   claims and his Americans with Disabilities Act claim, and therefore, no supplemental
12   jurisdiction. Plaintiff’s argument is factually incorrect.
13            On its face, Plaintiff’s complaint alleges a common set of facts that underlie the
14   federal and state claims he asserts against Shri Hari and Tucson Hotel Investments. The
15   Court has subject matter jurisdiction over Plaintiff’s federal question claims. 28 U.S.C. §
16   1331. In addition, because Plaintiff’s complaint alleges a common set of facts underlying
17   all of his claims, the Court also has supplemental jurisdiction over Plaintiff’s state law
18   claims. The state law claims “are so related to claims in the action within such original
19   [federal question] jurisdiction that they form part of the same case or controversy.” 28
20   U.S.C. § 1367(a).
21            The Court further rejects as unpersuasive, Plaintiff’s suggestion that the Court
22   should decline to exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367(c)(1).
23   Plaintiff offers no support for his assertion that his claims raise novel or complex issues of
24   state law.
25   //
26   //
27   //
28   //


                                                  -3-
      Case 4:20-cv-00331-JGZ Document 21 Filed 11/02/20 Page 4 of 4



 1      IV.      Conclusion
 2            Accordingly,
 3            IT IS ORDERED that Plaintiff’s Motion to Confirm that the Claims Against Shri
 4   Hari, Inc. and Tucson Hotel Investments, LLC Have Not Been Removed to the District
 5   Court (Doc. 13) is DENIED.
 6            Dated this 30th day of October, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
